DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 February 2022 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 23 February 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 23 February 2022, it is noted that no claims have been amended. No new matter or claims have been added.

Status of the Claims
Claims 56-67 are pending.
Claims 56-67 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 56-67 stand rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al. (US 2002/0166573) in view of SolvSat (2011) in view of Tencel (2014).
The Applicant claims, in claim 56, a method of preparing a wipe comprising applying to a textile comprising lyocell a first composition comprising water (0.05-0.4%) and organic acid wherein the composition is substantially free of quaternary ammonium and the fibers are not treated with a polymeric coating binding agent and then applying a second composition to the textile comprising a quaternary ammonium compound. To be sure, the instant specification defines lyocell as a generic name for fibers made from treated wood pulp that is sold under the tradename TENCEL (pg 12, lns 6-17). Claim 56 further requires wherein at least 40% of the QAC is released when squeezed by hand until no more liquid is released from the wipe. Figure 1 of the specification shows that compositions comprising from 50 ppm up to 500 ppm of citric acid released QAC in >40%, thus disclosing that the release is directly related to the amount of acid present. QAC release was <40% using lower levels of citric acid. As such the expression of QAC is a property of the wipe that the Applicant has shown is a property that necessarily flows from a particular concentration of organic acid. If the art teaches the required levels of organic (citric) acid, then, in lieu of evidence to the contrary, the release properties of the instant claims are considered to be necessarily present. Claim 57 requires the first composition to be applied in about 5 to about 80 grams to about 1 
Policicchio teaches a cleaning composition that can be used in the form of a wipe [0002, 0206]. The cleaning composition and/or pad has many optional components with the only required portion being an aqueous solvent system (at least 80%) [0007-0031]. Said solvent system can be water [0145-0148]. Optionally, the composition may comprise a surfactant (0.001-0.5%) and a monocarboxlylic acid (0.01-1%; 100-10,000 ppm) [0008, 0011]. Regarding the monocarboxlylic acid, the Applicant teaches that the composition should be in the range of pH of 2-5 for removal of soap scum and hard water stains [0130]. To achieve this pH level citric acid is preferred, which has a pKa of less than 5 and also has disinfecting properties [0130-0131]. Regarding optional preservatives and antibacterial agents, Policicchio teaches including quaternary ammonium compounds including dioctyl dimethyl ammonium chloride in about 0.0001% up to about 0.5%, which are antimicrobial actives [0196, 0391]. When prepared in the form of a pad or wipe, the composition can comprise an absorbent layer and a scrubbing layer, both of which can be made of fibrous material including naturally-
Policicchio does not teach a single wipe composition comprising all of the elected species nor does it teach lyocell as the textile. Policicchio also does not teach a method of making said wipe or wherein the wipe releases the QAC in the claimed rate. Policicchio does not teach drying the textile after applying the first composition.
SolvSat teaches a textile cleaning wipe prepared from lyocell material and treated with an acetone solution (pg 1).
Tencel teaches that lyocell is sold as TENCEL (brand name) and is a natural fiber that is soft, absorbent, and very strong when wet (pg 2). TENCEL is made from cellulose derived from wood (pg 2).
The specific combination of features claimed is disclosed within the broad generic ranges taught by Policicchio but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of antimicrobial agents, surfactants, and aqueous solvents from within a prior art disclosure, to arrive at compositions “yielding no more than one would prima facie obvious to the person of ordinary skill in the art at the time of the invention to have prepared a wipe composition wherein the substrate is a fiber and the antimicrobial composition comprises alkyl dimethyl benzyl ammonium chloride (0.0001%-0.01%), citric acid (0.01-1%), and water in the form of a composition applied to a wipe. It is noted that no additional agents or classes of agents are required in the composition of Policicchio and all other excipients are considered optional. 
Regarding the Applicant’s election of lyocell as the textile fiber, Policicchio teaches using cellulosic fibers, and Tencel teaches that TENCEL is lyocell which is derived from cellulose from wood. SolvSat is further applied for its teaching that lyocell is a suitable substrate for cleaning wipes. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). It would have been obvious to use TENCEL as the cellulosic fiber of Policicchio since it is taught as being suitable for use as a wipe and for having superior properties such as being very strong and absorbent.
Regarding claim 56, Policicchio teaches the composition can be made by mixing all the ingredients together but is silent as to at which stage the antimicrobial is to be incorporated into the wipe composition. Policicchio also discloses that multiple layers can be applied to the pre-moistened wipe. As such, it would have been obvious to apply the antimicrobial agent (such as a QAC) to the wipe at any time including in the first layer or the second layer. Moreover, it would have been obvious to include a drying step since the overall wipe can be a wet wipe or a dry wipe and the latter would necessarily require a drying step.
.

Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 4-5 of their remarks, that claim 56 is not obvious because the proposed modifications of Policicchio does not teach or suggest each and every element of the claim. Applicant further expands on this argument by arguing that that a person of ordinary skill would not pick and choose from Policicchio’s laundry list of antimicrobial agents, surfactants, and solvents to arrive at wipe compositions that would yield no more than expected results. The Applicant further argues that a person of ordinary skill would need to further extend modifications of the prior art to separating the antimicrobial agent of each of the thousands of wipe compositions into a separate application of a multilayer wipe, which creates thousands of combinations to consider.
In response, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft. Moreover, it must be remembered that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Applicant argues, on page 5 of their remarks, that such modifications cannot be considered obvious but rather indicate an improper hindsight reconstruction of the Applicant’s invention.
In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 

The Applicant argues, on page 5 of their remarks, that regarding the release characteristics of the wipe, the Examiner has dismissed the second portion of the obviousness requirement – that the proposed modification yields no more than would be expected. In addition, on page 6, the Applicant argues that the release characteristics exhibited are excellent and surprising. Applicant argues that they have identified a method that allows a QAC agent to be effectively released from a wipe substrate comprising lyocell upon squeezing by hand.
In response, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unquantified property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The Applicant has not provided any data or evidence to suggest that the release rate of the textile prepared by the claimed method is unexpected or surprising. The prior art renders obvious the method of preparing a wipe comprising a textile layer comprising and organic acid as required by the instant claims. The composition of Policicchio as modified by the secondary references addresses all the required claim limitations regarding species and concentrations of said species as presented in the instant claims as combinations which provide a composition with the desired release rate. The Applicant asserts a surprising result but provides no evidence or data that said result is unexpected. Thus, in lieu of evidence of an unexpected result, the above rejection is accordingly maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613